Name: Commission Regulation (EEC) No 1810/84 of 28 June 1984 on the application of a special intervention measure for common wheat of bread-making quality at the beginning of the 1984/85 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 6 . 84 Official Journal of the European Communities No L 170/33 COMMISSION REGULATION (EEC) No 1810/84 of 28 June 1984 on the application of a special intervention measure for common wheat of bread-making quality at the beginning of the 1984/85 marketing year the marketing year to obtain cereals which satisfy the required quality standards, for reasons such as parti ­ cular farming or weather conditions ; whereas, in such cases, provision should be made so that the Member States concerned may be exempted from the obliga ­ tion to declare the security forfeit ; Whereas, since the quantities to be purchased must be limited, a procedure must be applied to ensure that the offers accepted do not exceed the quantitative limits which have been set ; Whereas, in accordance with the guidelines laid down in connection with the fixing of prices for 1984/85, the differences between the price for common wheat of the minimum quality and the single common inter ­ vention price should be 7% for the 1984/85 mar ­ keting year ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the first subparagraph of Article 8 (4) thereof, Whereas there is some anxiety concerning the state of the market for common wheat of bread-making quality at the beginning of the 1984/85 marketing year ; whereas, consequently, in accordance with Article 8 of Regulation (EEC) No 2727/75, provision should be made for the application of special interven ­ tion measures at the beginning of the marketing year in question ; Whereas the conditions laid down in Commission Regulation (EEC) No 1629/77 of 20 July 1977 laying down detailed rules of application for special interven ­ tion measures to support the development of the market in common wheat of bread-making quality (3), as last amended by Regulation (EEC) No 1 644/83 (4), will be fulfilled, for the reasons stated above, at the beginning of the 1984/85 marketing year ; whereas these special measures will consist of the purchase of quantities of common wheat of the minimum quality ; Whereas such purchases should be made in accor ­ dance with Articles 1 and 2 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (*) ; Whereas, since the quantities to be purchased are limited, measures must be applied to ensure that bona-fide offers are made to the intervention agencies ; whereas, to this end, provision should be made for the lodging, at the time when offers are submitted, of a security which will be forfeit if the offer is withdrawn or if the offer relates to a quality lower than the minimum quality or if the offer does not correspond to a quantity actually held in store by the offeror ; Whereas, however, in certain regions of the Commu ­ nity it may be especially difficult at the beginning of HAS ADOPTED THIS REGULATION : Article 1 1 . The intervention agencies of all the Member States shall purchase, as provided for in this Regula ­ tion and in Articles 4 (3) and 5 of Regulation (EEC) No 1629/77, subject to a limit of 3 000 000 tonnes, the quantities of common wheat offered to them in August, September and October of the 1984/85 marketing year, provided that such wheat is of the minimum bread-making quality defined in Regulation (EEC) No 2062/81 (6). The quantities purchased shall not exceed :  750 000 tonnes in August 1984,  750 000 tonnes in September 1984,  1 500 000 tonnes in October 1984, subject to the provisions of Article 3 (3). 2. Purchases shall be made at any of the interven ­ tion centres for common wheat, in accordance with the provisions of Articles 1 and 2 of Regulation (EEC) No 2738/75.(  ) OJ No L 281 , 1 . 11 . 1975, p. 1 .0 OJ No L 107, 19 . 4 . 1984, p. 1 . 0 OJ No L 181 , 21 . 7. 1977, p. 26. (4) OJ No L 160, 18 . 6 . 1983, p. 42. 0 OJ No L 281 , 1 . 11 . 1975, p. 49 . ( «) OJ No L 201 , 22. 7. 1981 , p. 6. No L 170/34 Official Journal of the European Communities 29. 6. 84  where the offer is withdrawn after the end of the month in which it is made,  where the offer relates to common wheat of a quality less than the minimum bread-making quality, unless the operator can replace it with common wheat of such quality within a time limit laid down by the Member State,  which exceed the quantities actually held in stock, as verified pursuant to the second subparagraph of Article 1 (4). 2. The security shall be released forthwith in respect of quantities accepted into intervention and quantities not accepted pursuant to Article 3 (2). 3 . The Commission may authorize a Member State not to declare the security forfeit for failure to fulfil the obligation regarding minimum quality if in certain regions of the Community, because of specific farming and weather conditions, it is particularly difficult to obtain a cereal which satisfies the quality standards referred to in Article 1 ( 1 ). 4. Member States shall inform the Commission not later than 15 December 1984 of the quantities of common wheat which were offered pursuant to this Regulation in August, September and October but could not be accepted for reasons of quality. 3. To be valid, offers made to intervention agencies pursuant to this Regulation must correspond to quan ­ tities actually held in store. The intervention agencies shall make random checks to verify that this condition has been satisfied. 4. Offers for intervention shall be considered only if they are accompanied by proof that a security of 5 ECU per tonne has been lodged. Article 2 The price to be paid for the purchases referred to in Article 1 ( 1 ) shall be the reference price fixed for the 1984/85 marketing year by Council Regulation (EEC) No 1019/84 (') less 17,62 ECU per tonne, the resulting price being subject to the monthly increases applicable to the reference price. Article 3 1 . The Member States shall, not later than 12 September, 10 October and 14 November 1984, report to the Commission the quantities offered for interven ­ tion under this Regulation for the preceding month . 2. On the basis of the information provided for in paragraph 1 , the Commission shall forthwith :  decide whether, in view of the monthly limits laid down in Article 1 , all offers submitted may be accepted for the month in question,  lay down, if the total quantity offered in the Community exceeds the quantity laid down in Article 1 for the month in question, the percentage by which offers made are to be reduced. 3 . If the quantities offered for August are less than 750 000 tonnes, the difference shall be added to the allocation for September. If the quantities offered for September are less than the allocation for that month, plus any amounts added under the preceding subparagraph, the difference shall be carried over to October. 4. The intervention agency shall forthwith inform the operator of the quantities offered which may be accepted, subject to compliance with any other provi ­ sions applicable. 5 . Acceptance of the offer by the intervention agency shall be made definitive as soon as possible. Article 4 1 . The security referred to in Article 1 (4) shall be forfeit for those quantities : Article 5 Delivery of accepted quantities shall take place within two months of the date of acceptance of the offer by the intervention agency. Where delivery takes place in December 1984 or later, the price payable is that set out in Article 2 increased by four monthly increments converted into national currency at the representative rate applicable on 31 December 1984. Article 6 Intervention agencies shall lay down such further procedures and conditions for taking over wheat as are required to take account of special conditions in their Member State, provided that these procedures and conditions are compatible with the provisions of this Regulation . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1984.(') OJ No L 107, 19. 4. 1984, p. 4. 29. 6 . 84 Official Journal of the European Communities No L 170/35 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1984. i For the Commission Poul DALSAGER Member of the Commission